Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 2, 4-11, and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1 and 10 is that the prior art does not teach a photovoltaic device comprising a silicon-based substrate having a p-type or n-type doping and having a first face; an intrinsic buffer layer situated on said first face; a first silicon layer situated on said intrinsic  buffer layer, said first silicon layer having a doping of first type, said first silicon layer being a patterned layer situated on predetermined regions of said intrinsic buffer layer and having interstices between said predetermined regions, said first silicon layer comprising an  at least partially microcrystalline layer at a side thereof facing away from said silicon-based substrate, a second microcrystalline silicon layer situated on said first silicon layer, said second silicon layer having a doping of a second type being opposite doping of the first type, a third silicon layer situated on said intrinsic buffer layer exclusively at said interstices, said third silicon layer being amorphous at a side thereof facing said silicon –based substrate and having a doping od said second type, said third silicon layer comprising an at least partially microcrystalline layer portion to the side away from said intrinsic buffer layer, in conjunction with other limitations of the claim.
The closest prior art reference is Arimoto in view of JI and Strahm (already on the record). However, Arimoto when taken alone or in combination with JI and Strahm does not teach that the third semiconductor layer being situated on the intrinsic buffer layer exclusively at the interstices between the sections of the first layer. Arimoto’s layer 12pa (Fig.1), corresponding to the claimed “third silicon 
The pertinent prior art, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of  the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726